ORDER
The Disciplinary Review Board on October 27,1998, having filed with the Court its decision concluding that DAVID PAUL DANIELS of CAMDEN, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.8(a) (entering into an improper business transaction with a client), RPC 1.8(e) (providing financial assistance to a client in connection with a pending or litigated matter), RPC 1.15(a) (failure to safeguard client funds), and RPC 1.15(d) (failure to comply with the record-keeping requirements of Rule 1:21-6),
And the Disciplinary Review Board further having concluded that respondent should be required to practice under supervision *72for a period of two years and to submit to the Office of Attorney Ethics on a quarterly basis certified trust account reconciliations prepared by a certified public accountant approved by the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that DAVID PAUL DANIELS is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that respondent shall submit, on a schedule to be established by the Office of Attorney Ethics, certified quarterly trust account reconciliations prepared by a certified public accountant approved by the Office of Attorney Ethics, for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.